Simmons, C. J.
Allowing a defendant to open'a default in a case pending against him in the superior court and to file his plea at the trial term thereof is lodged by law in the sound discretion of the trial judge. The record failing to show any abuse of such discretion in refusing to allow the default opened in this case, the judgment of the court below is

Affirmed.


All the Justices concurring.

Motion to open default. Before Judge Henry. Floyd superior court. November 22, 1898.
J. B. F. Lumpkin, for plaintiff in error.
J. H. Hoskinson and Nat Harris, contra.